         Case: 3:20-cv-00706-wmc Document #: 9 Filed: 03/04/21 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 RON ALLEN,

                Plaintiff,                                               ORDER
    v.
                                                                     20-cv-706-wmc
 SUE NOVAK, et al.,

                Defendants.


         Pro se plaintiff Ron Allen, who is currently incarcerated at the Wisconsin Secure

Program Facility (“WSPF”), filed this lawsuit pursuant to 42 U.S.C. § 1983. The complaint

was filed on July 31, 2020, and is currently under advisement for screening pursuant to 28

U.S.C. § 1915A.      However, Allen now seeks to withdraw the complaint voluntarily, and

requests an order that his institution stop garnishing money toward the payment of the $350

filing fee. (Dkt. #8.) Construing his motion as a request to voluntarily dismiss this case and

for a refund for the filing fee, it will be granted. This case was filed recently, and has not yet

been screened, so dismissing it now will not prejudice the defendants.




                                            ORDER

         IT IS ORDERED that plaintiff Ron Allen’s motion to voluntarily dismiss his case and

for a refund of the filing fee (dkt. #8) is GRANTED. This case is DISMISSED without

prejudice pursuant to Fed. R. Civ. P. 41(a)(1). The clerk of court is directed to return the paid

portion of the filing fee to Allen.

         Entered this 4th day of March, 2021.

                                             BY THE COURT:
                                             /s/
                                             WILLIAM M. CONLEY
                                             District Judge
